
	

114 S1215 IS: Methane Hydrate Research and Development Amendments Act of 2015
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1215
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2015
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Methane Hydrate Research and Development Act of 2000 to provide for the development of
			 methane hydrate as a commercially viable source of energy.
	
	
		1.Short title
 This Act may be cited as the Methane Hydrate Research and Development Amendments Act of 2015.
		2.Amendments to
			 the Methane Hydrate Research and Development Act of 2000
 (a)FindingsSection 2 of the Methane Hydrate Research and Development Act of 2000 (30 U.S.C. 2001) is amended—
 (1)in paragraph (4), by striking and at the end;
 (2)in paragraph (5), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
					
 (6)methane is a powerful greenhouse gas that may be exchanged between terrestrial methane hydrate reservoirs and the atmosphere by natural or anthropogenic processes; and
 (7)the short- and long-term release of methane from arctic or marine reservoirs may have significant environmental effects, including global climate change.
						.
				(b)Methane hydrate
			 research and development program
				(1)In
 generalSection 4 of the Methane Hydrate Research and Development Act of 2000 (30 U.S.C. 2003) is amended by striking subsection (b) and inserting the following:
					
						(b)Grants,
				contracts, cooperative agreements, interagency funds transfer
			 agreements, and
				field work proposals
							(1)Assistance and
 coordinationIn carrying out the program of methane hydrate research and development authorized by this section, the Secretary may award grants to, or enter into contracts or cooperative agreements with, institutions that—
 (A)conduct basic and applied research to identify, explore, assess, and develop methane hydrate as a commercially viable source of energy;
 (B)identify and characterize methane hydrate resources using remote sensing and seismic data, including the characterization of hydrate concentrations in marine reservoirs in the Gulf of Mexico or the Atlantic Ocean Basin by the date that is 4 years after the date of enactment of the Methane Hydrate Research and Development Amendments Act of 2015;
 (C)develop technologies required for efficient and environmentally sound development of methane hydrate resources;
 (D)conduct basic and applied research to assess and mitigate the environmental impact of hydrate degassing (including natural degassing and degassing associated with commercial development);
 (E)develop technologies to reduce the risks of drilling through methane hydrates;
 (F)conduct exploratory drilling, well testing, and production testing operations on permafrost and nonpermafrost gas hydrates in support of the activities authorized by this paragraph, including—
 (i)drilling of a test well and performing a long-term hydrate production test on land in the United States Arctic region by the date that is 4 years after the date of enactment of the Methane Hydrate Research and Development Amendments Act of 2015;
 (ii)drilling of a test well and performing a long-term hydrate production test in a marine environment by the date that is 10 years after the date of enactment of the Methane Hydrate Research and Development Amendments Act of 2015; and
 (iii)drilling a full-scale production test well at a location to be determined by the Secretary; or (G)expand education and training programs in methane hydrate resource research and resource development through fellowships or other means for graduate education and training.
								(2)Environmental
 monitoringThe Secretary shall conduct a long-term environmental monitoring program to study the effects of production from methane hydrate reservoirs.
							(3)Competitive
 peer reviewFunds made available under paragraphs (1) and (2) shall be made available based on a competitive process using external scientific peer review of proposed research.
							.
				(2)Conforming
 amendmentSection 4(e) of the Methane Hydrate Research and Development Act of 2000 (30 U.S.C. 2003(e)) is amended in the matter preceding paragraph (1) by striking subsection (b)(1) and inserting paragraphs (1) and (2) of subsection (b).
				(c)Authorization
 of appropriationsThe Methane Hydrate Research and Development Act of 2000 is amended by striking section 7 (30 U.S.C. 2006) and inserting the following:
				
					7.Authorization of
 appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this Act.
					.
			
